ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_02_EN.txt. 73

INDIVIDUAL OPINION BY M. AZEVEDO.

[Translation,]

1.—I agree with the findings of the Court, and the purpose
of the following remarks is merely to explain certain reasons
which I should like to add to the opinion.

I would begin by referring to my previous view, that I am
convinced that a radical change was made by the Charter in
the matter of advisory opinions. I also have in mind the revision
of Article 82 and the abolition of Article 83 of the Rules of Court,
to prevent any request disguised as an opinion.

If the function of advisor given to a Court of Justice offends
certain deep-rooted convictions, there is something even stranger
in my view; it is the éerlium genus which has always impeded
the clear application of the rule laid down in Article 14 of the
1919 Covenant, as may be seen by reading the commentaries of
those who studied the problem (Bassett Moore, Hudson, De
Visscher, Negulesco, Ténékidés, Dauvergne, Beuve-Méry, Rem-
linger, etc.).

The expressions ‘any dispute or any point” have given rise
to the anomaly of settling a dispute without having the authority
of a judgment and sometimes without the consent of the interested
parties ; in this way, the principle of voluntary jurisdiction, which
was at the basis of the system, ran the risk of disappearing as
the result of a diversion which was easy to undertake.

In order to forestall such consequences, the Charter substituted
for these expressions simply the terms ‘any legal question” (in
English no change was necessary, because the word question
already corresponded with the French poiné).

In my view, this strange notion which has been called ‘‘advisory
arbitration’ has now disappeared, as well as the participation of
judges ad hoc in advisory opinions. The disturbing element
having been removed, the advisory function of the Court will
assume great importance, and the Court will not have to settle
genuine disputes by a strange and indirect method, a sort of
travesty of contentious procedure.

Grant Gilmore, in emphasizing the reduction of jurisdiction
brought about by the Charter, has observed that the contentious
cases decided by the old Court, being more or less linked to the
consent of the parties, generally had only secondary importance,
while those matters which were decided by advisory opinion were

20
INDIVIDUAL OPINION BY M. AZEVEDO 74

much more interesting. (Yale Law Journal, August 1946. The
International Court of Justice, pp. 1053, 1054 and 1064.)

That a Court should be asked for an opinion on theoretical
questions may seem strange. But it must not be forgotten that
the International Court of Justice has a double character: that
of tribunal, and that of counsellor. And it is quite fitting for
an advisory body to give an answer im abstracto which may
eventually be applied-to several de facto situations: minima
circumstantia facti magnam diversitatem juris.

It is true that Manley: Hudson made the point that the

Permanent Court never deviated from the facts (The Permanent
Court of International Justice, 1933, para. 470, pp. 495-496,
and note 69), but he admits too that in Advisory Opinion No. 1
the question had already been decided by the International
Labour Office, and that the request for the opinion had as its
sole purpose the establishment of a criterion for the future
(Hudson, of. cit., p. 497, P.C.I.J., Series B., No. I, p. 14).
i ifici i , which
cannot be presumed—always arises from or is influenced by facts,
but it is also possible to elimimate the concrete elements, so as
to reveal an isolated point of doctrine.

                                           

In the original report by Lapradelle, in 1920, an abstract request
was already contemplated in connexion with the distinction
between a “‘point’’, on the one hand, which was always limited
to a question of pure, theoretical law, and, on the other hand,
a “‘dispute’’, which had arisen from a concrete disagreement,
already in existence.

Such a distinction therefore corresponds to the idea held by
the founders of the Court, and it was clearly indicated in the
plan proposed in 1920 by the Brazilian jurist Clovis Bevilacqua.
It is for all these reasons that the Permanent Court could say:

“There seems to be no reason why States should not be able
to ask the Court to give an abstract interpretation of a treaty;
rather would it appear that this is one of the most important
functions which it can fulfil.’ (P.C.I.T., Series A., No.7, pp. 18-19 ;
Series B., No. I, p. 24.)

It is even preferable that the Court should ignore disputes that
have given rise to any particular question. The Court would not
then be led to incur responsibility by departing from its normal
duty ; the Court would thus leave a wider field of appreciation open
to the body which would have to apply the convention without
slighting the prestige of the tribunal.

2.—I am glad to note that the first opinion for which the Court is
asked affords a perfect example of the manner in which I would
21
INDIVIDUAL OPINION BY M. AZEVEDO 75

wish questions always to be put. The Court has not even had above
all to “consider whether the request for the advisory opinion relates
to a legal question actually pending between two or more States”,
as required by Article 82 of the Rules.

It is true that one of the recitals at the head of the resolution
adopted by the General Assembly refers in precise terms to what
happened in certain meetings of the Security Council, but if the
questions asked are clear enough to make a complete answer
possible, the Court is not bound by mere recitals.

On the other hand, if the Court chose to know the facts, it would
not be limited, and would be free to inform itself not partially, but
completely. That is why the Secretary-General did not send to
the Court only the minutes of the three meetings referred to, but
sent copious documentation, which the Assistant Secretary-General
in charge of the Legal Department used in his oral statement.

Thus, the examination of these documents, as of all other
elements which we have been able to examine for the purpose of
investigation, convinces us even further that we should make a
purely theoretical study of the question, so as to enable the Court
without the assistance of any individual or State, to give an opinion
of which the effects would be applicable to all Members of the
Organization.

In fact, it can be seen, by examining the whole history of the
Security Council and of the General Assembly, since the United
Nations was founded two years ago, that almost the same arguments
have been used and the same criticism reproduced alternatively by
the representatives of certain States who found themselves, by the
force of circumstances, in similar, though opposite, situations.

The discussion which began in the Security Council at the end of
August 1946 might even be compared to that which had already
taken place in the same body in January 1946; this made it possible
for John Hazard to write about the idea of bargaining in the
admission of Members even before the question really came up in
the United Nations. (Yale Law Journal, cit., p. 1031.)

3.-—By applying an objective criterion faithfully, any legal
question can be examined without considering the political ele-
ments which may, in some proportion, be involved.

Objection to the political aspect of a case is familiar to domestic
tribunals in cases arising from the discretionary action of govern-
ments, but the Courts always have a sure means of rejecting the
non liguet and of acting in the penumbra which separates the legal
and the political, in the endeavour to protect individual rights.

22
INDIVIDUAL OPINION BY M. AZEVEDO 76

In my country, an eminent jurist who was also a member of this
Court, Ruy Barbosa, examined the problem fully in the light of
comparative law (Direito do Amazonas ao Acre, Rio de Janeiro,
1910); it is particularly interesting to see in his work how, for
instance, the history of the Washington Court from the beginning
of the country’s autonomous existence, through the war of Seces-
sion, until 1937, and the adoption of the New Deal by Franklin
Roosevelt, affords useful information.

The decisions known as the ‘Insular Cases’’ have been ably
commented on. C. F. Randolph, for instance, states that “these
may be momentous political questions without the precincts of
the Court; within, they are simple judicial questions” (The
Law and Polices of Annexation, p. 105.)

But the possibility of a separation of the two aspects is still
admitted in other countries, whose juridical systems are quite
different from those of America. In this connexion, the activity
of the French Council of State might be mentioned ; its jurispru-
dence embraces a constantly widening field.

If we move into the field of international law, we observe that,
outside the general wishes expressed in the Preamble, the Charter
of the United Nations reminds us that the adjustment or settlement
of international disputes or situations which might lead to a breach
of the peace is to be brought about by peaceful means, and in
conformity with the principles of justice and international law
(Article 1, para. 1).

The good faith in which the obligations assumed in accordance
with the Charter shall be fulfilled is also mentioned (Article 2,
para. 2), as well as the duty of the Security Council to act in
accordance with the purposes and principles of the United
Nations (Article 24, para. 2).

Consequently, it cannot be denied that the United Nations rests
essentially on legal foundations ; the sovereign equality of States
is restricted, in order to promote harmony among peoples (P.C.I.J.,
Series B., No. 13, p. 22), and it must be admitted that all nations,
large or small, have had to limit their international activities.

The most typically political acts, such as the declaration of war,
are subject to ingeniously linked “‘abortive’’ measures ; on the
other hand, the power to conclude treaties is regulated (Article 103).

In such conditions, the discretionary powers which are expressly
granted, or which can filter through numerous flexible provisions,
always come up against limitations and must, in addition, be
exercised with a view to the aims of this legal order.

23
INDIVIDUAL OPINION BY M. AZEVEDO 77

This is why the legal examination of questions can be extended
to the frontiers of political action, although (as certain great minds
would wish) the abolition of non-justiciable disputes has not yet
been attained.

In the present case, the legal question is clearly apparent, and
the Court can decide it without enquiring whether hidden political
motives have been introduced or not, in the same way as the old
Court has done in the Opinion No. 23:

“The Court … is called upon to perform a judicial function,
and .... there appears to be no room for the discussion and applic-
ation of political principles or social theories....’’ (Series B., No. 13,

P. 23.)

4.—Passing to the examination of the particular case, and
dismissing the notion of the universality of the United Nations,
an ideal which has not yet become a guiding rule for the admission
of new Members, the following question must first be considered :
whether there exists, or not, a subjective right to be admitted to
this international society.

In favour of an affirmative answer, it has been suggested that
the notion of an obligation in favour of third parties should be
applied by analogy ; such a notion has been adopted in several
treaties, and also by various international groups, such as the
Industrial Property Group, to which each country is free to adhere,
such adherence being sufficient for the country to begin to enjoy
its rights and assume its obligations.

But here the act involved is not unilateral, but manifestly
bilateral ; and it is complete only when the request for admission
has been accepted by the principal organs of the United Nations.

Such a request is binding only on the applicant, and even if it
is founded on the existence of the qualifications required by the
Charter, the candidate cannot himself judge whether the condi-
tions are fulfilled in conformity with Article 4. This is the task
of the Organization, which may, or may not, accept the proposal
by a judgment which it alone can render.

Therefore it is not a question of right, but simply of interest,
which may, however, be transformed later by the judgment in
question.

The conditions for admission, as deliberately laid down, are so
broad and flexible that the recommendations and decisions relating
thereto necessarily contain a strong arbitrary element.

It would be difficult to say that any one of the required condi-
tions has a purely objective character, and that it could be appraised
algebraically ; and despite the place allotted to the word “‘judg-
ment’’, it is precisely in the matter of the peace-loving nature of

24
INDIVIDUAL OPINION BY M. AZEVEDO 78

a State that a wide scope has been given to the political views of
those who are called upon to pronounce themselves.

Motives of all kinds, tending to unite or separate men and
countries, will slip through the remaining loopholes ; all kinds of
prejudices, and even physical repugnance will find a way of influenc-
ing the decision, either by an act of the will or even through the
action of the subconscious. Each appraisal will be psychologically
determined according to the criterion-applied by each voter.

It would be vain to require in practice that the representatives
of States should act exclusively according to ideal and abstract
considerations, seeing that at the basis of every social organization,
there are only men, whose virtues and faults, individually or
collectively, are almost the same.

The philosophical quarrel of the ‘‘universals” has not succeeded,
through the centuries, in giving any other basis to human groups,
in spite of the effect of nominalist, realist and conceptualist doctrines
on legal personality, or on the institutional organism.

In short, all political considerations may intervene in determining
the judgment of the organs of the United Nations regarding the
qualifications laid down in Article 4 of the Charter. Hence, objec-
tions that have been raised regarding the protection of the rights
of man, the attitude of countries during the last war, the extent
of diplomatic relations, etc., may, in principle, justify the rejec-
tion of an application.

The idea arose in the San Francisco Conference itself, which
approved, by acclamation, a proposal that countries whose
governments had been established with the aid of the military
force of countries that had fought against the United Nations,
should be held not to fulfil the required conditions.

A direct reference to democratic institutions was avoided,
roughly in the terms adopted at the Teheran Conference of 1943
(Goodrich and Hambro, Charter of the United Nations, p. 80),
in order not to intervene in or even meddle with the domestic
affairs of a country ; but the report itself, which expressed such
fears, did not fail to stress that such an appraisal might be made
when judgment as to the required qualifications was given.
(U.N.C.1.0., Committee I/2, Doc. 1160, Vol. VII, p. 316.)

5.—On the other hand, it must be admitted that the examination
of candidatures has been limited by determining all the require-
ments that a candidate was obliged to fulfil ; this was the minimum
considered necessary to prevent arbitrary acts.

Consequently, the draft adopted differs essentially from that
of the League of Nations, wherein no qualifications were required,

25
INDIVIDUAL OPINION BY M. AZEVEDO 79

nor was previous enquiry made into the candidate’s past. The
candidate was merely invited to enter into an engagement for
the future by giving (‘‘provided that’) effective guarantees of
its sincere intention to observe its international obligations.
A more restrictive and less discretionary régime was better suited
to the rule of law which the world was desirous of re-establishing
after the Moscow declaration of the Four Powers in 1943, and
after the Atlantic Charter.

If we look at their method of construction, we shall find that
the builders of the San Francisco Charter, in order to avoid
increasing the number of articles, decided to provide for express
faculties in certain cases ; thus, exceptions were made in regard
to the important questions subject to a two-thirds majority
(Charter, Article 18, para. 3), to territories to be brought under
the trusteeship system (Article 77, para. 2), to non-member States
which may become parties to the Statute (Article 93, para. 2),
and to decisions ex æguo et bono (Statute, Article 38, para. 2).

But Article 4 forms no exception to conditions definitely laid
down ; as regards the absence of the word “condition” in the
English text, this does not change the system, if it be remembered
that, on several occasions, the same word, taken in the same
sense, corresponds in English sometimes to condition (Charter,
Article 93, and Statute, Article 4, paras. 2 and 3, and Articles 18
and 35), and sometimes to qualification (Statute, Articles 2 and 9).

The examination of all the documents leads to the conclusion
that exhaustive interpretation has been current in the practice
of the organs of the United Nations, the Members of which have
reciprocally made complaints on the subject of requirements
lying outside the scope fixed by Article 4. It has never been
asserted that a country fulfilling all the legal conditions might
nevertheless not be admitted, because other conditions were not
fulfilled ; on the other hand, it has always been stated that the
absence of such qualifications prevented the fulfilment of the
conditions prescribed by a provision that it was desired not to
infringe.

And if I were not faced with an abstract question, and, con-
sequently, if I had to take facts into account, I should consider
that allegations which might be the basis of the first question
asked have not been proved.

6.—Having established that the required conditions are fixed,
it might still be possible—having regard to the doctrine of the
relativity of rights already accepted in international law (P.C.I.J.,
Series A., No. 7, p. 30; and No. 24, p. 2; Series A./B., No. 46,
p. 167)—to admit a kind of censorship for all cases in which there
has been a misuse or, at any rate, abnormal use of power in the

26
INDIVIDUAL OPINION BY M. AZEVEDO 80

appreciation of the exhaustive list of qualities—even granting
a wide scope to political considerations.

Any legal system involves limitations and is founded on definite
rules which are always ready to reappear as the constant element
of the construction, whenever the field of action of discretionary
principles, adopted in exceptional circumstances, is overstepped.

This is a long-established principle, and has served, during
centuries, to limit the scope of the principle qui suo jure utitur
neminem laedit.

The concept of the misuse of rights has now been freed from
the classical notions of dolus and culpa; in the last stage of the
problem an enquiry into intention may be discarded, and attention
may be given solely to the objective aspect; i.e., it may be
presumed that the right in question must be exercised in accordance
with standards of what is normal, having in view the social purpose
of the law. (Cf. Swiss Civil Code, Art. 2; Soviet, Art. I; and
Brazilian, Art. 160.)

There are even restrictions on arbitrary decision. It would,
no doubt, be difficult to fix limits a priori, though examples might
easily be given ; e.g., could Switzerland be regarded as a non-
peace-loving country? Could policy override the law to such
an extent ?

In another field, it might also be asked how the United Nations
could continue to function if the reservation in the Charter regard-
ing domestic jurisdiction was subject to no control.

But here there would be no need to seek for reasons ; for the
Court has before it a theoretical opinion. In any case, it would
be a very difficult task to perform, because the Members voting
are not bound to state their reasons.

Of course, if they choose to express their motives, they them-
selves would open the way to the examination of the restrictions,
by transforming an abstract act into a causal act (as sometimes
happens in private law in the case of certain forms of bonds), in
such a way that an enquiry would be possible into the existence
and authenticity of a particular cause. The falsa demonstratio
may thus vitiate the act when it is subordinated to a certain
motive.

It is true that it has been maintained that the statement of
reasons is not merely an act of courtesy, but the fulfilment of
a duty which enables the Assembly to know the reasons for a
refusal. But if the great majority of the Members of the United
Nations hold that the Security Council’s recommendation is a
condition sine qua non for the admission of a Member by the
Assembly, it would be useless for the latter to verify the reasons

27
INDIVIDUAL OPINION BY M. AZEVEDO 8I

that the Council might have had for not reporting favourably
on the application.

7.—The request for an opinion is not confined to a general
point. It also contains a particular question, namely, the hypo-
thetical case in which an affirmative vote is made subject to
simultaneous admission of other States. Such an attitude has
been alleged directly or indirectly, clearly or in a disguised manner,
on several occasions.

But there 1s no question of a simple example or corollary, which
would make a special reply superfluous; on the contrary, the
second question is, from its nature, not wholly included in the
first. There is a change of plane from the individual to the
collective, and this is not legally justified, if arbitrary action is
excluded ; there is a change from the consideration of the qualities
inherent in a certain candidate, to circumstances foreign to that
candidate and concerned with the interests of third parties.

Once it is admitted that a State has proved that it has all the
required qualifications, a refusal to accept its application might
be considered tantamount to a violation, not only of an interest,
but of a right already established, the acceptance of the State
having been recognized, by final judgment, to be fully justified.

The most weighty reasons, such as the validity of a prior inter-
national undertaking, even if that undertaking bound all the
Members of the United Nations, could not, in any case, justify
the abandonment of a rule of law as an act of retortion. It
would, in law, be equally abnormal to refuse admission in order
to avoid acting unjustly towards a third party, or to defend
oneself against action considered to be arbitrary, as it would be
to demand compensatory advantages from a candidate.

8.—Having completely covered the question in its true limits,
a judge will have fulfilled his duty if he gives a legal answer as
to the law, independent of facts and without commenting on the
attitude of any particular State (P.C.I.J., Series B., No. 13, p. 24).

If he does so, he will not hinder the political activity of the
organs that are responsible for the maintenance of peace; for
elements of expediency, manifest or hidden, can always be con-
sidered when reasonable use is made of the wide possibilities
opened by Article 4 of the Charter. Respect for law must never
constitute a reason for disturbing international harmony, nor.
cause an upheaval in the life of any society.

(Signed) PHILADELPHO AZEVEDO.

28
